DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 16 are entitled to a priority date of July 17, 2018.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to include a substance that has volume changes in the event of temperature changes to actuate linear displacement. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, Line 19 recites the assembly, which lacks antecedent basis. 

Claim 1, Line 20 recites wherein it additionally houses a second spring. It is unclear what it refers to. 

Claim 3 recites the substance is such that its specific volume increases mainly when it changes phase, this substance preferably being wax. The term “preferably” is exemplary language. As per MPEP 2173.05, “[d]escription of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion 

Claim 8 recites all the parts, which lacks antecedent basis. 

Claim 15 recites preferably in tube-shaped metal sheet. The term “preferably” is exemplary language. As per MPEP 2173.05, “[d]escription of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim”. It is unclear whether what follows the term “preferably” is a mandatory feature of the claim or merely optional. 

All other pending claims are rejected by virtue of their dependency on Claim 1. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillman (US 2439336).

With regards to Claim 1:

Dillman discloses an actuator device for actuating linear displacement (Figure 2), comprising: 

a main rod (member 22); 

a first chamber (casing 31) housing a substance (temperature responsive material 33) such that its specific volume changes in the event of temperature changes, the first chamber being configured to be in thermal contact with a heat source (Col. 2, Line 36);

an inner rod (piston 38) emerging from the first chamber and movable in an axial direction to apply a drive force in response to the variation in the volume of the substance housed in the first chamber (Col. 2, Line 50);

a first base (member 40) adapted for being impelled by the inner rod (Col. 2, Line 54) and movable in the axial direction, wherein the main rod is movable in the axial direction and is attached to a second base (member 52) either at an end or close to an end, wherein said second base is movable in the axial direction (Col. 3, Lines 30 – 32);

an inner support surface (flange 50) attached to the first base by means of a spacer element (member 49) separating it according to the axial direction from said first base, wherein the inner support surface limits the movement of the second base (as seen in Figure 2);

a first spring (spring 53) with a first elastic constant located with one end supported on the first base (at portion 41) and the opposite end supported on the second base (member 52), such that the second base can be moved closer to the first base by means of compressing the first spring (Col. 3, Lines 33 – 37);

an outer shell (casing 12) attached to the first chamber and housing the assembly formed by the first base and the inner support surface, as well as the second base, wherein it additionally houses a second spring (spring 45) with a second elastic constant, and wherein:

the second spring is located with an end supported on the first base (on portion 43 of member 40) and the opposite end supported on the outer shell (on shoulder 44 of casing 12), such that the first base is movable under compression of the second spring to recover the position of the first base when the inner rod no longer applies any force (Col. 3, Lines 46 – 49).

With regards to Claim 2:

Dillman discloses the substance has a volumetric expansion coefficient such that its specific volume increases in the event of a temperature increase (Col. 3, Lines 56+: “as the water temperature approaches this desired maximum temperature the material 33 will expand”).

With regards to Claim 3:

Dillman discloses the substance is such that its specific volume increases mainly when it changes phase, this substance preferably being wax (Col. 2, Lines 32+: “Filling the casing 31 there is a temperature responsive material 33 which may 

With regards to Claim 4:

Dillman discloses the spacer element (member 49) is an inner bushing housing the first spring (as seen in Figure 2, spring 53 is within member 49), the inner bushing with an end attached to the first base and the end opposite the end attached to the first base comprises the inner support surface (as seen in Figure 2, member 49 has one end at member 40 and another end at flange 50).

With regards to Claim 6:

Dillman discloses at least the first chamber, the inner rod, the first base, the second base, the spacer element, the first spring, and the second spring form an assembly which is housed in the outer shell (as seen in Figure 2), this assembly being kept in place through the closure of the outer shell (via caps 15, 25).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dillman (US 2439336) in view of Zublin (US 3300136).

With regards to Claim 5:

Dillman does not explicitly disclose the inner bushing comprises at one end a perimetral flange and is attached to the first base by means of said perimetral flange, and the second spring is supported on the first base through the perimetral flange. Zublin discloses an actuator device for actuating linear displacement (Figure 1), comprising: a main rod (spindle 21), a first base (ring 74), a second spring (19), and an inner support surface (unlabeled surface upon  attached to the first base by means of a spacer element (cup 72). Zublin goes on to teach the inner bushing comprises at one end a perimetral flange (flange 75) and is attached to the first base by means of said perimetral flange (as seen in Figure 1), and the second spring is supported on the first base through the perimetral flange (as seen in Figure 1, second spring 19 is supported on flange 75). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, flanges on inner bushings are known to aid in support the inner bushing and allowing for a support structure of other components such as springs. It would have been obvious to one of ordinary skill in the art to include flange at the end of the inner bushing (49) of Dillman in order to better secure both the bushing and the second spring. 


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dillman (US 2439336) in view of Bruhat et al. (hereafter “Bruhat” – FR 2849224).

With regards to Claim 7:

Dillman does not explicitly disclose the outer shell of the actuator comprises a second chamber in which the first chamber is housed, and a fluid inlet and a fluid outlet for the passage of a fluid such that the substance housed in the first chamber is in thermal communication with the fluid passing through the second chamber. Bruhat, in a similar thermostatic valve system (Figure 2), teaches a first  substance (temperature responsive material 33) such that its specific volume changes in the event of temperature changes (see attached English translation: “the variable volume element of the heat-sensitive member is caused to expand or contract in a quasi-instantaneous manner”), as well as an outer shell (2). Bruhat goes on to teach the outer shell of the actuator comprises a second chamber in which the first chamber is housed, and a fluid inlet (4) and a fluid outlet (5) for the passage of a fluid such that the substance housed in the first chamber is in thermal communication with the fluid passing through the second chamber (as shown in Figure 2, see also English translation). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, including a second chamber with an inlet and outlet allows for the valve to be used based on temperature of a flowing fluid as opposed to a static fluid as in Dillman. Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Dillman to include the second chamber with the inlet and outlet in order to improve operational availability to dynamic fluids as described above. 

With regards to Claim 8:

The Dillman modification of Claim 7 teaches the second chamber and all the parts displaced by the action of the inner rod are separated by a closure ring (cover member 30, Figure 2 of Dillman). Alternatively, Bruhat additionally teaches the second chamber and all the parts displaced by the action of the inner rod are separated by a closure ring (base 10). The base (10) acts to seal the rest of the structure other than the first chamber, from the heat source fluid. MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the use of a closure ring would have been obvious to add to Dillman to yield this predictable sealing feature described above. 


Allowable Subject Matter

Claims 9 – 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

With regards to Claim 9, the prior art does not teach or suggest the features of Claim 1, wherein the outer shell is closed by a seating guiding the axial movement of the main rod. In Dillman, the main rod (22) is housed entirely within the outer shell (12). Furthermore, fluid enters the outer shell (12) of Dillman under normal operation. Thus, one of ordinary skill in the art would not be able to modify Dillman by closing the outer shell with a seating that guides the axial 

With regards to Claim 10, the prior art fails to teach or suggest incorporating the actuator of Claim 1 into the valve as claimed in Claim 10.  The flap type valve of Claim 10 is different than the tubular stop valve of Dillman, and one of ordinary skill in the art would not be able to modify Dillman by making it a flap valve without rendering the device inoperative for its intended purpose and without improper hindsight. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Hisanaga et al. (CN 104344064) – thermostatic actuator operating a flap type valve between two end positions. 

Wisyanski (US 4314664) – thermostatic valve with concentric springs around a cup structure. 

Drapeau et al. (US 3330480) - thermostatic valve with concentric springs around a cup structure.


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, February 12, 2021